DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first office action on the merits of Application No. 16/775,486 filed on 1/29/2020. Claims 1-20 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/29/2020, 8/18 2020 & 10/12/2020 have been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reik et al. (U.S. 5,836,820)
Regarding claim 1, Reik discloses (figs. 1-3) A clutch device 1 for torsionally flexible torque transmission, comprising: 
a clutch hub 4 that lies radially to the inside relative to a clutch rotational axis “X” and is assigned to a hub side (right side) of the clutch device; 
a clutch flange 8 that lies radially to the outside and is assigned to a flange side (left side) of the clutch device; 
a spring device 10 by means of which the hub side and the flange side support each other in the circumferential direction in a resilient torque-transmitting manner, for which purpose the spring device has at least one spring element 11 that, in the circumferential direction, is supported at one end by a first support component 6 assigned to the clutch flange and at the other end by a second support component 3 assigned to the clutch hub; and, 
a stop device (interaction of 7 and 27) by means of which the hub side and the flange side support each other in an interlocking torque-transmitting manner in the circumferential direction when a defined maximum twist angle is reached between the hub side and the flange side (col. 8 lines 40-64: “Thus, the edge faces 27a can be said to constitute means for limiting the extent of angular movability of the discs 5 and 6 on the one hand and the element 3a on the other hand relative to each other”), 
characterized in that the stop device has at least one first interlocking element 7 integrally formed with the first support component, and at least one second interlocking element 27 integrally formed with the second support component, wherein the first interlocking element and the second interlocking element interlock when the maximum twist angle is reached (at 27a).

Regarding claim 2, Reik discloses (figs. 1-3) the first support component and/or the second support component is designed in the form of a sheet-metal component made of sheet metal (col. 6 lines 36-44: “The disc-shaped members 5 and 6 (hereinafter called discs for short) are made of metallic sheet material”), and that the first interlocking element and/or the second interlocking element is designed in the form of a shaped sheet-metal section (col. 7 lines 21-35: “The radially outer portion of the disc 6 is of one piece with projections 7 in the form of lugs”. Each lug 7 constitutes a “sheet metal section”, and is shaped as shown in the figures).

Regarding claims 3 and 12, Reik discloses (figs. 1-3) a plurality of first interlocking elements 7 that are arranged to be spaced in the circumferential direction and a plurality of second interlocking elements 27 that are arranged to be spaced in the circumferential direction are provided (col. 7 lines 21-35: “The disc 6 can be made of one piece with two or more (e.g., four equidistant) projections 7”. Each lug 7 interacts with a corresponding hole 27.)

Regarding claims 4, 8, 13 and 17, Reik discloses (figs. 1-3) the first support component is a first cage plate 6 of a cage assembly 5/6 for holding the at least one spring element, wherein the first cage plate is joined at its outer circumference (at 20, via 7) to the clutch flange in a torque-proof manner (flange 8 is either made in one piece with, or directly connected to plate 5, therefore coupling of 5 and 6 also joins plate 6 to flange 8), and that the second support component is a support plate 3 which is joined at its inner circumference (at 32) to the clutch hub in a torque-proof manner (via spline teeth 32). 

Regarding claims 5, 9, 14 and 18, Reik discloses (figs. 1-3) the at least one second interlocking element is an axial opening 27 cut out of the support plate (fig. 3), and that the at least one first interlocking element is a bent tab 7 of the first cage plate 6 extending into the axial opening. 

Regarding claims 6, 7, 10, 11, 15, 16, 19 and 20, Reik discloses (figs. 1-3) the cage assembly has a second cage plate 5 which is arranged on a side of the support plate (left side) facing away from the first cage plate (which is on the right side instead) and is provided with at “It is further possible to provide one or more projections 7 on the disc 6 and one or more projections on the disc 5”).

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The documents listed on the PTO-892 disclose various clutch devices of similar structure to the present application, many of which are readable upon claim 1 at least.  For example, 4,580,672 was indicated as an X reference and is also readable on the claims.  It is recommended that all cited prior art is reviewed prior to reply.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID MORRIS whose telephone number is (571)270-3595.  The examiner can normally be reached on Monday thru Friday; 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/DAVID R MORRIS/Primary Examiner, Art Unit 3659